Per Curiam.
This appeal brings for review a judgment entered in the Hudson County Circuit Court against the defendant-appellant upon a verdict of a jury for damages in favor of the plaintiffs, husband and wife, who sued jointly, the sum of $2,000 being awarded to the plaintiff, Grace Benedict, for injuries sustained by her through the alleged negligence of the defendant and the sum of $300 to the husband for loss of consortium, loss of services and for money expended by him for medical care and nursing.
The plaintiff, Grace Benedict, was walking along First street in Jersey City when she met with an accident, which, according to her testimony, occurred in the following manner: “I was walking down First street, about three o’clock in the afternoon, and there was a truck load of pipe backed into the sidewalk, and there was no other way for me to walk unless I walked over the grate, and as I walked over the grate the grate sunk in and I fell right up to my hip, and two firemen came and took me out and set me on a *397bench, and there was another fireman came to my assistance to help take me home.” She further testified that at that time she was pregnant with child.
Tfiere is only a single ground of appeal, which is as follows: “The court charged the jury: “If she saw, or should have seen that the sidewalk was in an unsafe condition, and she went upon this grating, having knowledge of this condition, then it is a -question for you gentlemen to say whether she used that care and caution that an ordinary person should have used.”
There was no exception taken to this, and, therefore, there is no legal basis for the ground of appeal to rest on.
Judgment is affirmed, with costs.